Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it Must be submitted no later than the payment of the Issue Fee.
	
Amendment to the Claims:
	The Claims have been amended as follows:

	A.  Claim 1, line 1, "an" has been deleted and --and-- has been inserted in its place.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
There is no prior art that teaches or fairly suggests a method of improving the growth and constitution of edible mushrooms, comprising the steps of blending a seed-based growth substrate containing between 3 and 8 sees selected from the group consisting of corn, quinoa, canihua, chia, cumin, flax seed and rice, moistening said seed blend with structured, energized 
Further, the amendment to Claim 1, adding the language "consisting of a culinary or medicinal mushroom starter" is acceptable as taught in the specification on Page 7, examples 1 and 2.  The two examples set forth two different (Genus/species) mushroom/fungi that are both edible and medicinal.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT L BELL whose telephone number is (571)272-0973. The examiner can normally be reached M- Th, 6 - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	K. L. Bell
								/KENT L BELL/
Primary Examiner, Art Unit 1661